Name: 77/803/EEC: Council Decision of 20 December 1977 on action by the European Social Fund for migrant workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-12-27

 Avis juridique important|31977D080377/803/EEC: Council Decision of 20 December 1977 on action by the European Social Fund for migrant workers Official Journal L 337 , 27/12/1977 P. 0012 - 0013++++COUNCIL DECISION OF 20 DECEMBER 1977 ON ACTION BY THE EUROPEAN SOCIAL FUND FOR MIGRANT WORKERS ( 77/803/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 71/66/EEC OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 1 ) , AS AMENDED BY DECISION 77/801/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 3 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 4 ) , WHEREAS THE PERIOD REFERRED TO IN THE SECOND PARAGRAPH OF ARTICLE 4 OF COUNCIL DECISION 74/327/EEC OF 27 JUNE 1974 ON ACTION BY THE EUROPEAN SOCIAL FUND FOR MIGRANT WORKERS ( 5 ) EXPIRED ON 14 JULY 1977 ; WHEREAS ARTICLE 1 OF COUNCIL DECISION 77/476/EEC OF 25 JULY 1977 ON ACTION BY THE EUROPEAN SOCIAL FUND FOR MIGRANT WORKERS AND HANDICAPPED PERSONS ( 6 ) PROVIDES THAT ARTICLES 1 , 2 AND 3 OF DECISION 74/327/EEC SHALL CONTINUE TO APPLY TO OPERATIONS OF WHICH THE DRAFT HAS RECEIVED THE APPROVAL OF THE COMMISSION BEFORE 31 DECEMBER 1977 ; WHEREAS THE IMBALANCES IN EMPLOYMENT WITHIN THE COMMUNITY CALL FOR SPECIFIC JOINT ACTION IN FAVOUR OF MIGRANT WORKERS AND MEMBERS OF THEIR FAMILIES ; WHEREAS ON 9 FEBRUARY 1976 THE COUNCIL ADOPTED THE RESOLUTION ON AN ACTION PROGRAMME FOR MIGRANT WORKERS AND MEMBERS OF THEIR FAMILIES ( 7 ) ; WHEREAS THE PROCEDURES OF THE FUND ARE DEFINED IN COUNCIL REGULATION ( EEC ) NO 2396/71 OF 8 NOVEMBER 1971 IMPLEMENTING THE COUNCIL DECISION OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 8 ) , AS AMENDED BY REGULATION ( EEC ) NO 2893/77 ( 9 ) , HAS DECIDED AS FOLLOWS : ARTICLE 1 INTEGRATED PROGRAMMES 1 . OPERATIONS FORMING PART OF AN INTEGRATED PROGRAMME DESIGNED TO FACILITATE THE EMPLOYMENT AND THE GEOGRAPHICAL AND OCCUPATIONAL MOBILITY OF PERSONS , OTHER THAN FRONTIER WORKERS , MOVING OR HAVING MOVED FROM ONE COMMUNITY COUNTRY TO ANOTHER IN ORDER TO TAKE UP WORK THEREIN , SHALL BE ELIGIBLE TO RECEIVE ASSISTANCE FROM THE FUND UNDER ARTICLE 4 OF DECISION 71/66/EEC . AN INTEGRATED PROGRAMME SHALL BE TAKEN TO MEAN ALL THE MEASURES NECESSARY TO ENSURE THE EFFECTIVENESS AND CONTINUITY OF ACTION THROUGHOUT SUCCESSIVE PHASES OF MIGRATION , WHICH MAY RUN FROM PREPARATION FOR EMIGRATION TO RETURN TO THE COUNTRY OF ORIGIN . INTEGRATED PROGRAMMES MUST BE CONSISTENT WITH THE OBJECTIVES OF INDUSTRIAL AND REGIONAL DEVELOPMENT POLICY LAID DOWN IN THE JOINT ACTIONS DECIDED UPON BY THE COMMUNITY . 2 . THE AIDS ELIGIBLE FOR ASSISTANCE FROM THE FUND , PURSUANT TO PARAGRAPH 1 , SHALL BE THOSE LAID DOWN IN ARTICLE 3 ( 1 ) OF REGULATION ( EEC ) NO 2396/71 . ARTICLE 2 INTEGRATION MEASURES 1 . OPERATIONS WHICH , ALTHOUGH NOT PART OF AN INTEGRATED PROGRAMME , ARE INTENDED TO FACILITATE THE RECEPTION AND INTEGRATION INTO THEIR SOCIAL AND WORKING ENVIRONMENT OF PERSONS , OTHER THAN FRONTIER WORKERS , WHO HAVE LEFT THEIR COUNTRY OF ORIGIN TO TAKE UP WORK IN A COMMUNITY COUNTRY , AND OF MEMBERS OF THEIR FAMILIES , SHALL ALSO BE ELIGIBLE TO RECEIVE ASSISTANCE FROM THE FUND UNDER ARTICLE 4 OF DECISION 71/66/EEC . 2 . THE AIDS ELIGIBLE FOR ASSISTANCE FROM THE FUND , PURSUANT TO PARAGRAPH 1 , SHALL BE THOSE LAID DOWN IN ARTICLE 3 ( 1 ) ( C ) OF REGULATION ( EEC ) NO 2396/71 . ARTICLE 3 WELFARE WORKERS AND TEACHERS 1 . OPERATIONS TO FACILITATE THE BASIC AND ADVANCED TRAINING OF WELFARE WORKERS AS WELL AS OF TEACHERS RESPONSIBLE FOR INTEGRATION COURSES FOR MIGRANT WORKERS OR THEIR CHILDREN SHALL ALSO BE ELIGIBLE TO RECEIVE ASSISTANCE FROM THE FUND UNDER ARTICLE 4 OF DECISION 71/66/EEC . 2 . THE AIDS ELIGIBLE FOR ASSISTANCE FROM THE FUND PURSUANT TO PARAGRAPH 1 , SHALL BE THOSE LAID DOWN IN ARTICLE 3 ( 1 ) ( A ) , ( B ) AND ( C ) OF REGULATION ( EEC ) NO 2396/71 . ARTICLE 4 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES AND SHALL ENTER INTO FORCE ON 1 JANUARY 1978 . IT SHALL APPLY TO OPERATIONS COVERED BY APPLICATIONS FOR ASSISTANCE WHICH HAVE RECEIVED THE APPROVAL OF THE COMMISSION BEFORE 1 JANUARY 1981 . DONE AT BRUSSELS , 20 DECEMBER 1977 . FOR THE COUNCIL THE PRESIDENT H . SIMONET ( 1 ) OJ NO L 28 , 4 . 2 . 1971 , P . 15 . ( 2 ) SEE PAGE 8 OF THIS OFFICIAL JOURNAL . ( 3 ) OJ NO C 133 , 6 . 6 . 1977 , P . 39 . ( 4 ) OJ NO C 126 , 28 . 5 . 1977 , P . 2 . ( 5 ) OJ NO L 185 , 9 . 7 . 1974 , P . 20 . ( 6 ) OJ NO L 196 , 3 . 8 . 1977 , P . 14 . ( 7 ) OJ NO C 34 , 14 . 2 . 1976 , P . 2 . ( 8 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 9 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL .